DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 07/12/22.
The reply filed 07/12/22 affects the application 17/414,853 as follows:
Claims 28, 29, 38, 49 have been amended. Claim 1-27, 43, 46-48 have been canceled. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112(b). 
New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below. Claims 28-42, 44-45, 49-50, the invention of Group II is prosecuted by the examiner. 
 The responsive is contained herein below.
Claims 28-42, 44-45, 49-50 are pending in application
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 28-42, 44-45, 49-50 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 48-57 of copending U.S. Application No. 17/414,842 in view of Hubackova et al. (Biological Chemistry ’Just Accepted’ paper ISSN (online) 1437-4315 DOI: 10.1515/hsz-2018-0256; Published online, 09/29/18). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 17/414,842 are drawn to an anti-cancer therapeutic method comprising simultaneously: inhibiting mitochondrial biogenesis with a first therapeutic agent that targets the large mitochondrial ribosome, inhibiting mitochondrial biogenesis with a second therapeutic agent and targets the small mitochondrial ribosome, and
inducing mitochondrial oxidative stress in cancer cells with a third therapeutic agent. The claims of the instant application are drawn to a method for treating the effects of aging, the method comprising targeting and inhibiting senescent cells in a patient, wherein the targeting and inhibiting includes administering to the patient in need thereof an effective amount of a first therapeutic agent that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an effective amount of a second therapeutic agent that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and inducing mitochondrial oxidative stress through either a third therapeutic agent or radiation treatment.
The claims of Application No. 17/414,842 do not disclose treating the effects of aging, the comprising targeting and inhibiting senescent cells in a patient. However, Hubackova et al. disclose that mitochondria and oxidative phosphorylation (OXPHOS) are emerging as intriguing targets for efficient elimination of cancer cells. The specificity of this approach is aided by the capacity of non-proliferating non-cancerous cells to withstand oxidative insult induced by OXPHOS inhibition. Recently we discovered that mitochondrial targeting can also be employed to eliminate senescent cells, where it breaks the interplay between OXPHOS and ATP transporters that appear important for the maintenance of mitochondrial morphology and viability in the senescent setting. Hence, mitochondria/OXPHOS directed pharmacological
interventions show promise in several clinically-relevant scenarios that call for selective
removal of cancer and senescent cells (see abstract). Thus, it would have been obvious to 
administer the same composition disclosed or recited in Application No. 17/414,842 to a patient to target and inhibit mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation and thus to inhibit or eliminate cancer cells (i.e.; an anticancer method) and senescent cells (the effects of aging).  Thus, the instant claims 28-42, 44-45, 49-50 are seen to be obvious over the claims 48-57 of U.S. Application No. 17/414,842.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 29, 35, 38, 39, 41, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamb et al. (Oncotarget, 2015, Vol. 6, No.7, pages 4569-4584) in view of Marianna De Francesco et al. (Oncotarget, 2017, Vol. 8, (No. 40), pp: 67269-67286) and Hubackova et al. (Biological Chemistry ’Just Accepted’ paper ISSN (online) 1437-4315 DOI: 10.1515/hsz-2018-0256; Published online, 09/29/18).
Claim 28 is drawn to a method for treating the effects of aging, the method comprising
targeting and inhibiting senescent cells in a patient, wherein the targeting and inhibiting includes administering to the patient in need thereof an effective amount of a first therapeutic agent that
inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an
effective amount of a second therapeutic agent that inhibits mitochondrial biogenesis and targets
the small mitochondrial ribosome, and inducing mitochondrial oxidative stress through either a
third therapeutic agent or radiation treatment.
Lamb et al. disclose that antibiotics that target mitochondria effectively eradicate cancer
stem cells, across multiple tumor types: Treating cancer like an infectious disease (see Title). Furthermore, Lamb et al. disclose or suggest that that 4-to-5 different classes of FDA-approved
drugs can be used to eradicate cancer stem cells, in 12 different cancer cell lines, across 8 different tumor types (breast, DCIS, ovarian, prostate, lung, pancreatic, melanoma, and glioblastoma (brain)), and that these five classes of mitochondrially-targeted antibiotics include: the erythromycins, the tetracyclines, the glycylcyclines, an antiparasitic drug, and chloramphenicol (see abstract). Also, Lamb et al. disclose that functional data are presented for one antibiotic in each drug class: azithromycin, doxycycline, tigecycline, pyrvinium pamoate, as
well as chloramphenicol, as proof-of-concept (see abstract). This means or implies that azithromycin and doxycycline can effectively eradicate cancer stem cells (see abstract and title).
Also, Lamb et al. disclose that the erythromycins and chloramphenicol selectively bind to the large subunit of the mitochondrial ribosome and inhibit mitochondrial biogenesis, by preventing the translation of mitochondrial proteins, mainly related to the mitochondrial OXPHOS
complexes (Figure 1A). Similarly, the tetracyclines and glycylcyclines both bind with high affinity to the small subunit of the mitochondrial ribosome and inhibit mitochondrial biogenesis as well (Figure 1A) (see page 4570, right col., last paragraph). Also, Lamb et al. disclose that erythromycin related antibiotics, e.g., azithromycin, behave as inhibitors of mitochondrial biogenesis (see page 4572, right col., paragraphs 1 to 3). 
	In addition, Lamb et al. disclose that it has been shown that the life-time risk of two-thirds of cancers could simply be accounted for by the number of times that a given tissue’s
stem cells undergo cell division, and that this is consistent with the idea that during aging, somatic mutations may accumulate in tissue stem cells, driving the formation of cancer stem cells (see page 4570, left col., next to last paragraph). This means, implies or suggests that the formation of cancer stem cells due to the accumulation of somatic mutations in tissue stem cells is an effect of aging.
	 The difference between Applicant’s claimed method and the method taught or suggested by Lamb et al. is that Lamb et al. do not explicitly disclose treating the effects of aging comprising targeting and inhibiting senescent cells in a patient, wherein the targeting and inhibiting includes administering the azithromycin and the doxycycline disclosed by Lamb et al., and also administering Vitamin C to induce mitochondrial oxidative stress in the cancer cells. 
	However, Lamb et al. disclose or suggest that formation of cancer stem cells can be an effect of aging.
Marianna De Francesco et al. disclose that cancer stem cells (CSCs) can be eradicated by treating them with combination of i) Doxycycline (Hit-1: targeting mitochondria) and ii) Vitamin C (Hit-2: targeting glycolysis) (see abstract). Furthermore, that it has been demonstrated that several classes of non-toxic antibiotics could be used to halt CSC propagation, and that one such group of antibiotics is the tetracyclines, the prototypic family member being Doxycycline, and that it became apparent that tetracycline antibiotics, such as Doxycycline, could be re-purposed to eradicate CSCs, in multiple cancer types (see page 67270, left col., 2nd to 3rd paragraphs).
Also, Marianna De Francesco et al. disclose that vitamin C inhibits GAPDH (a glycolytic enzyme) and depletes the cellular pool of glutathione, resulting in high ROS production and oxidative stress (see page 67270, right col., 1st paragraph). In addition, Marianna De Francesco et al. disclose the administration or use of vitamin C at amounts, dose or concentration of in t5he range of 100 to 250 μM (see page 67270, right col., 1st paragraph; see also page 67275, right col., next to last paragraph).
Hubackova et al. disclose that mitochondria and oxidative phosphorylation (OXPHOS) are emerging as intriguing targets for efficient elimination of cancer cells. The specificity of this approach is aided by the capacity of non-proliferating non-cancerous cells to withstand oxidative insult induced by OXPHOS inhibition. Recently we discovered that mitochondrial targeting can also be employed to eliminate senescent cells, where it breaks the interplay between OXPHOS and ATP transporters that appear important for the maintenance of mitochondrial morphology and viability in the senescent setting. Hence, mitochondria/OXPHOS directed pharmacological
interventions show promise in several clinically-relevant scenarios that call for selective
removal of cancer and senescent cells (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Lamb et al., Marianna De Francesco et al. and Hubackova et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al. and Hubackova et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
It is obvious to expect that the treatment which treats or inhibits senescence cells would also delay the onset of senescence in the patient, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.

Claims 30-34, 42, 44, 45, 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamb et al., Marianna De Francesco et al. and Hubackova et al. as applied in claims 28 and 38 above, and further in view of Lisanti et al. (WO 2018213751 Al).
The difference between Applicant’s claimed method and the method taught or suggested by Lamb et al., Marianna De Francesco et al. and Hubackova et al. is that Lamb et al., Marianna De Francesco et al. and Hubackova et al. do not disclose administering a conjugate of a fatty acid with the azithromycin and a conjugate of a fatty acid with the doxycycline disclosed by Lamb et al. 
Lisanti et al. disclose that antibiotics having intrinsic anti-mitochondrial properties may be chemically modified to target the antibiotics to mitochondria, and the resulting antimitoscins" may have enhanced anti-cancer properties, among other advantageous properties. Also, described are methods for identifying antimitoscins, methods of using antimitoscins to target cancer stem cells, and pharmaceutical compositions for treating cancer containing one or more antimitoscins as the active ingredient (see abstract). Furthermore, Lisanti et al. disclose a conjugate of a fatty acid (palmitic acid) with a tetracycline family member (see figure 8A). Also, Lisanti et al. disclose a conjugate of a TPP (triphenyl-phosphonium) with a tetracycline family member (see figure 8B; see also page 6, [0013]). In addition, Lisanti et al. disclose the structures of membrane-targeting signals including the fatty acids (A) stearic acid, (B) myristic acid, (C) palmitic acid, and (D) oleic acid (see page 6, [0012], and figure 5).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and Lisanti et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and Lisanti et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
It is obvious to expect that the treatment which treats or inhibits senescence cells would also delay the onset of senescence in the patient, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.

Claims 36, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamb et al., Marianna De Francesco et al. and Hubackova et al. as applied in claims 28 and 38 above, and further in view of D'armiento et al. (US 20140199289 A1).
The difference between Applicant’s claimed method and the method taught or suggested by Lamb et al., Marianna De Francesco et al. and Hubackova et al. is that Lamb et al., Marianna De Francesco et al. and Hubackova et al. is that Applicant’s administer the doxycycline in a specific recited amount or dose.
D'armiento et al. disclose that doxycycline can be administer in a sub-antimicrobial dose of 20 mg twice per day (see page 12, [0151]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and D'armiento et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Marianna De Francesco et al. such as 250 μM), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and D'armiento et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Marianna De Francesco et al. such as 250 μM), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lamb et al., Marianna De Francesco et al. and Hubackova et al. as applied in claim 28 above, and further in view of Kellerman et al. (US 20100099635 A1), Carter (nam-aidsmap; February 3, 2009) and Davis et al. (US 7,282,225 B1).
The difference between Applicant’s claimed method and the method taught or suggested by Lamb et al., Marianna De Francesco et al. and Hubackova et al. is that Lamb et al., Marianna De Francesco et al. and Hubackova et al. is that Applicant’s administer the azithromycin, doxycycline and vitamin C in specific recited amounts or doses.
Kellerman et al. disclose that azithromycin can be administered orally 1-7 times, preferably 1-5 times, and most preferably 2-4 times per week at 100-500 mg (e.g. about 250 mg) (see page 3, [0036]).
Carter discloses that doxycycline can be administer in an amount or dose of 100 mg twice per day (see page 2 of 4).
Davis et al. disclose that vitamin C can be administer in an amount or dose of 500 mg once per day (see col. 10, lines 49-60). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Lamb et al., Marianna De Francesco et al., Hubackova et al., Kellerman et al., Carter and Davis et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin in a dose of taught by Kellerman et al.) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline in a dose taught by Carter et al.) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Davis et al.), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al., Kellerman et al., Carter and Davis et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin in a dose of taught by Kellerman et al.) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline in a dose taught by Carter et al.) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Davis et al.), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
Response to Arguments
Applicant's arguments with respect to claims 28-42, 44-45, 49-50 have been considered but are not found convincing.
The Applicant argues that Claim 28 recites, “targeting and inhibiting senescent cells in
a patient.” Lamb, on the other hand, focuses exclusively on treating cancer cells. Further, Lamb
addresses the effects of single antibiotics on cancer cells, and is silent regarding the administration of three therapeutic agents that target the large mitochondrial ribosome sub-unit, the small mitochondrial ribosome sub-unit, and additionally inducing oxidative stress in senescent cells. Thus, Lamb is in a different field of endeavor, and cannot be reasonably interpreted as suggesting the claimed combination of therapeutic agents.
However, the above rejection was made by applying Lamb et al., Marianna De Francesco et al. and Hubackova et al. reference. And thus, Lamb et al. do not have to recite targeting and inhibiting senescent cells in a patient. In addition, Lamb is not in a different filed of endeavor. For example, as set forth in the above rejection, a skill artisan would also expect that the treating, inhibiting or eradicating said cancer stem cells would treat, inhibit or delay the onset of any senescence which may occur in the cancer stem cells, and antibiotics and the antibiotic, azithromycin can effectively target and eliminate senescent cells in culture. And also, Lamb et al. disclose or suggest that azithromycin and doxycycline can effectively eradicate cancer stem cells, and the onset of any senescence may occur in the cancer stem cells. That is, Lamb et al. is pertinent to the problem faced by the inventor.
More importantly, Lamb et al. disclose that antibiotics that target mitochondria effectively eradicate cancer stem cells, across multiple tumor types: Treating cancer like an infectious disease (see Title). Furthermore, Lamb et al. disclose or suggest that that 4-to-5 different classes of FDA-approved drugs can be used to eradicate cancer stem cells, in 12 different cancer cell lines, across 8 different tumor types (breast, DCIS, ovarian, prostate, lung, pancreatic, melanoma, and glioblastoma (brain)), and that these five classes of mitochondrially-targeted antibiotics include: the erythromycins, the tetracyclines, the glycylcyclines, an antiparasitic drug, and chloramphenicol (see abstract). Also, Lamb et al. disclose that functional data are presented for one antibiotic in each drug class: azithromycin, doxycycline, tigecycline, pyrvinium pamoate, as well as chloramphenicol, as proof-of-concept (see abstract). This means or implies that azithromycin and doxycycline can effectively eradicate cancer stem cells (see abstract and title). Also, Lamb et al. disclose that the erythromycins and chloramphenicol selectively bind to the large subunit of the mitochondrial ribosome and inhibit mitochondrial biogenesis, by preventing the translation of mitochondrial proteins, mainly related to the mitochondrial OXPHOS complexes (Figure 1A). Similarly, the tetracyclines and glycylcyclines both bind with high affinity to the small subunit of the mitochondrial ribosome and inhibit mitochondrial biogenesis as well (Figure 1A) (see page 4570, right col., last paragraph). Also, Lamb et al. disclose that erythromycin related antibiotics, e.g., azithromycin, behave as inhibitors of mitochondrial biogenesis (see page 4572, right col., paragraphs 1 to 3). In addition, Lamb et al. disclose that it has been shown that the life-time risk of two-thirds of cancers could simply be accounted for by the number of times that a given tissue’s stem cells undergo cell division, and that this is consistent with the idea that during aging, somatic mutations may accumulate in tissue stem cells, driving the formation of cancer stem cells (see page 4570, left col., next to last paragraph). This means, implies or suggests that the formation of cancer stem cells due to the accumulation of somatic mutations in tissue stem cells is an effect of aging.
Consequently, as set forth in the above rejection, One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al. and Hubackova et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
The Applicant argues that De Francesco et al., reference describes a two-hit approach that
focuses on cancer stem cells, and is therefore in a different field of endeavor, and also cannot be
reasonably interpreted as suggesting the claimed combination of therapeutic agents.
However, Marianna De Francesco et al. is not in a different filed of endeavor and is pertinent to the problem faced by the inventor. In other words, Marianna De Francesco et al. disclose that cancer stem cells (CSCs) can be eradicated by treating them with combination of i) Doxycycline (Hit-1: targeting mitochondria) and ii) Vitamin C (Hit-2: targeting glycolysis) (see abstract). Furthermore, that it has been demonstrated that several classes of non-toxic antibiotics could be used to halt CSC propagation, and that one such group of antibiotics is the tetracyclines, the prototypic family member being Doxycycline, and that it became apparent that tetracycline antibiotics, such as Doxycycline, could be re-purposed to eradicate CSCs, in multiple cancer types (see page 67270, left col., 2nd to 3rd paragraphs). Also, Marianna De Francesco et al. disclose that vitamin C inhibits GAPDH (a glycolytic enzyme) and depletes the cellular pool of glutathione, resulting in high ROS production and oxidative stress (see page 67270, right col., 1st paragraph). In addition, Marianna De Francesco et al. disclose the administration or use of vitamin C at amounts, dose or concentration of in t5he range of 100 to 250 μM (see page 67270, right col., 1st paragraph; see also page 67275, right col., next to last paragraph). 
Consequently, as set forth in the above rejection, One having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al. and Hubackova et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
The Applicant argues that Lisanti fails to remedy the deficiencies of Lamb and De Francesco.
However, Lisanti et al. disclose that antibiotics having intrinsic anti-mitochondrial properties may be chemically modified to target the antibiotics to mitochondria, and the resulting antimitoscins" may have enhanced anti-cancer properties, among other advantageous properties. Also, described are methods for identifying antimitoscins, methods of using antimitoscins to target cancer stem cells, and pharmaceutical compositions for treating cancer containing one or more antimitoscins as the active ingredient (see abstract). Furthermore, Lisanti et al. disclose a conjugate of a fatty acid (palmitic acid) with a tetracycline family member (see figure 8A). Also, Lisanti et al. disclose a conjugate of a TPP (triphenyl-phosphonium) with a tetracycline family member (see figure 8B; see also page 6, [0013]). In addition, Lisanti et al. disclose the structures of membrane-targeting signals including the fatty acids (A) stearic acid, (B) myristic acid, (C) palmitic acid, and (D) oleic acid (see page 6, [0012], and figure 5). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and Lisanti et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome or a conjugate of a fatty acid with the first therapeutic agent as taught by Lisanti et al., and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
The Applicant argues that D’ Armiento fails to remedy the deficiencies of Lamb and De Francesco with respect to claims 28 and 38. The reference relates to treating tuberculosis, which is an entirely different field compared to claimed methods dealing with senescent cells, or the anti-cancer treatments discussed in Lamb and De Francesco. The Office Action relies on the suggestion in D’ Armiento to administer doxycycline in a sub-microbial dose, but provides no basis whatsoever for why a dose relating to tuberculosis treatment (bacterial in nature) has any bearing on a dose for senescent cells (i.e., the pending claims), or on a dose for an anti-cancer treatment (i.e., Lamb and De Francesco). 
However, the above rejection was made by applying Lamb et al., Marianna De Francesco et al., Hubackova et al. and D'armiento et al.  And thus, it does not matter whether or not Marianna De Francesco et al. reference relates to treating tuberculosis. More importantly, D'armiento et al. disclose that doxycycline can be administer in a sub-antimicrobial dose of 20 mg twice per day (see page 12, [0151]). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al. and D'armiento et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Marianna De Francesco et al. such as 250 μM), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
The Applicant argues that the additionally cited references (Kellerman et al., Carter and Davis et al.) fail to remedy the deficiencies of Lamb and De Francesco with respect to claim 28.
However, Kellerman et al. disclose that azithromycin can be administered orally 1-7 times, preferably 1-5 times, and most preferably 2-4 times per week at 100-500 mg (e.g. about 250 mg) (see page 3, [0036]). Carter discloses that doxycycline can be administer in an amount or dose of 100 mg twice per day (see page 2 of 4). And, Davis et al. disclose that vitamin C can be administer in an amount or dose of 500 mg once per day (see col. 10, lines 49-60). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Lamb et al., Marianna De Francesco et al., Hubackova et al., Kellerman et al., Carter and Davis et al., to treat cancer stem cells or formation of cancer stem cells which is an effect of aging in a patient by treating, inhibiting, eradicating or eliminating said cancer stem cells, and to also target and inhibit senescent cells which is also an effect of aging in said patient comprising administering to the patient an amount of a first therapeutic agent (azithromycin in a dose of taught by Kellerman et al.) that inhibits mitochondrial biogenesis and targets the large mitochondrial ribosome, administering an amount of a second therapeutic agent (doxycycline in a dose taught by Carter et al.) that inhibits mitochondrial biogenesis and targets the small mitochondrial ribosome, and to induce mitochondrial oxidative stress by using or administrating a third therapeutic agent (vitamin C in a dose taught by Davis et al.), because a skilled artisan would reasonably be expected to use or administer a combination of the compounds taught by Lamb et al. and Marianna De Francesco et al., which have the same utility of treating cancer stem cells, based on factors such as the severity of the aging effects or the cancer stems condition and type of the patient or subject treated, and would also expect that the targeting and inhibiting of mitochondria (e.g.; mitochondrial ribosome) and oxidative phosphorylation (OXPHOS) would inhibit or eliminate cancer cells such as cancer stem cells and senescent cells, especially since Hubackova et al. disclose or suggest that mitochondria/OXPHOS directed pharmacological interventions show promise in several clinically-relevant scenarios that call for selective removal of cancer and senescent cells.
The Applicant argues that the reference identified as “University of Salford; November 28, 2018” does not qualify as prior art under 35 U.S.C. § 102(b)(1)(A) is convincing. Thus, the rejections made by applying the University of Salford; November 28, 2018 reference are withdrawn.
Applicant's arguments with respect to claims 28-42, 44-45, 49-50 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623